Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  improper grammar “wherein an opening of the each cavity…”  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,144,152 (Kopp hereinafter).
In re claim 1, with reference to Figs. 1-5 and 10, Kopp discloses: A portable cup (12), comprising: a cup body (12), wherein one end of two ends of the cup body along a height direction of the cup body is provided with at least one cavity (20), another end of the two ends of the cup body along the height direction of the cup body is provided with at least two cavities (30, 32); and end covers (36/42 and 38/42), wherein the end covers are connected to the two ends of the cup body along the height direction of the cup body, respectively, and each of the end covers is capable of opening or closing a cavity at a respective one end of the two ends of the cup body along the height direction of the cup body (see Fig. 5).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (specifically for holding pet supplies) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 2, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein each of the end covers further comprises: a cover body (36, 38), wherein the cover body is connected to the respective one end of the two ends of the cup body along the height direction of the cup body; an access port (occupied by spoon in Fig. 5), wherein the access port is disposed on the cover body and corresponds to the respective cavity; and a cover plate (42), wherein the cover plate is movably connected to the cover body, and the cover plate is capable of opening or closing the respective access port.
In re claim 3, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein an opening of [the] each cavity is connected to a respective one of the end covers (see Fig. 4), and the each of the end covers comprises: a cover body (36, 38), wherein the cover body is detachably connected to an end portion at the opening of the respective cavity on the cup body.
In re claim 4, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein a sealing member is provided between each of the end covers and the cup body (alternatively interpreted in claims 1 and 4 wherein the sealing members are elements 36 and 38, and the end covers are elements 42).
In re claim 7, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a first storage cavity (20), and the first storage cavity is disposed at an upper end of the cup body and is configured to hold water (see Fig. 2, partions 34 are integral with container 10).
In re claim 14, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a first storage cavity, and the first storage cavity is disposed at an upper end of the cup body and is configured to hold water (as in re claim 7 above).
In re claim 15, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a first storage cavity, and the first storage cavity is disposed at an upper end of the cup body and is configured to hold water (as in re claim 7 above).
In re claim 16, with reference to the Figs. noted above, Kopp discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a first storage cavity, and the first storage cavity is disposed at an upper end of the cup body and is configured to hold water (as in re claim 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp as applied to claims 1-4 above, and further in view of US Patent No. 5,429,262 (Sharkey hereinafter).
In re claims 5 and 6, Kopp discloses the claimed invention except wherein the portable cup further comprises an additional cavity assembly, the additional cavity assembly is detachably connected to the cup body or a respective one of the end covers, and an additional cavity is formed between the additional cavity assembly and the cup body or between the additional cavity assembly and the respective one of the end covers, wherein the additional cavity assembly comprises a cover, the cover is detachably connected to an end portion of the cup body or the respective one of the end covers at the end portion of the cup body, and the additional cavity is formed between the cover and an end cover located at a lower end of the cup body; or the additional cavity assembly further comprises a cover cup, the cover cup is connected to an end portion of the cover, and the additional cavity is formed between the cover and the cover cup.
However, Sharkey discloses a portable cup (12) which further comprises an additional cavity assembly (10), the additional cavity assembly is detachably connected to the cup, and an additional cavity is formed between the additional cavity assembly and the cup body (See Fig. 1 below), wherein the additional cavity assembly comprises a cover (see fig. 3), the cover is detachably connected to an end portion of the cup body, and the additional cavity assembly further comprises a cover cup, the cover cup is connected to an end portion of the cover (the cover 72 is shaped as an inverted cup itself), and the additional cavity is formed between the cover and the cover cup (when attached to container 12 as in Fig. 1).

[AltContent: textbox (Additional Cavity)][AltContent: arrow]
    PNG
    media_image1.png
    710
    551
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the additional cavity assembly taught by Sharkey with the sidewall of Kopp for the purposes of allowing for more storage of food related items such as condiments and seasonings.
In re claim 11, with reference to the Figs. noted above, Kopp in view of Sharkey discloses the claimed invention including wherein the portable cup further comprises an additional cavity assembly, the additional cavity assembly is detachably connected to the cup body or a respective one of the end covers, and an additional cavity is formed between the additional cavity assembly and the cup body or between the additional cavity assembly and the respective one of the end covers (as in re claim 5 above).
In re claim 12, with reference to the Figs. noted above, Kopp in view of Sharkey discloses the claimed invention including wherein the portable cup further comprises an additional cavity assembly, the additional cavity assembly is detachably connected to the cup body or a respective one of the end covers, and an additional cavity is formed between the additional cavity assembly and the cup body or between the additional cavity assembly and the respective one of the end covers (as in re claim 5 above).
In re claim 13, with reference to the Figs. noted above, Kopp in view of Sharkey discloses the claimed invention including wherein the portable cup further comprises an additional cavity assembly, the additional cavity assembly is detachably connected to the cup body or a respective one of the end covers, and an additional cavity is formed between the additional cavity assembly and the cup body or between the additional cavity assembly and the respective one of the end covers (as in re claim 5 above).

Claim(s) 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp as applied to claims 1-4 above, and further in view of US Patent No. 5,035,321 (Denton hereinafter).
In re claims 8 and 9, Kopp discloses the claimed invention except wherein cavities of the at least one cavity and the at least two cavities comprise a second storage cavity for holding a roll bag, the second storage cavity is disposed at a lower end of the cup body, a central shaft is provided in the second storage cavity, and the roll bag is sleeved outside the central shaft, and wherein a side surface of the cup body corresponding to the second storage cavity is provided with an extraction port, such that the roll bag is extracted from the extraction port.
However, Denton discloses  a container including wherein a cavity of at least one cavity and the at least two cavities comprise a second storage cavity for holding a roll (32) of items (see fig. 2), a central shaft (36) is provided in the storage cavity, and the roll is sleeved outside the central shaft, and wherein a side surface of the container is provided with an extraction port (22), such that the roll is extracted from the extraction port.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for pet bags vs. other dispensed rolls of items such as tissues, napkins, towels, etc.) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included an extraction port and central shaft as taught by Denton with a cavity of Kopp for the purposes of holding and dispensing a certain type of contents (i.e. a roll of napkins or tissues) for facilitating portable storage and use of the food related container of Kopp.
In re claim 17, with reference to the Figs. noted above, Kopp in view of Denton discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a second storage cavity for holding a roll bag, the second storage cavity is disposed at a lower end of the cup body, a central shaft is provided in the second storage cavity, and the roll bag is sleeved outside the central shaft (as in re claim 8 above).
In re claim 18, with reference to the Figs. noted above, Kopp in view of Denton discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a second storage cavity for holding a roll bag, the second storage cavity is disposed at a lower end of the cup body, a central shaft is provided in the second storage cavity, and the roll bag is sleeved outside the central shaft (as in re claim 8 above).
In re claim 19, with reference to the Figs. noted above, Kopp in view of Denton discloses the claimed invention including wherein cavities of the at least one cavity and the at least two cavities comprise a second storage cavity for holding a roll bag, the second storage cavity is disposed at a lower end of the cup body, a central shaft is provided in the second storage cavity, and the roll bag is sleeved outside the central shaft (as in re claim 8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733